Name: 96/5/EC: Commission Decision of 13 December 1995 repealing Decision 94/514/EC concerning certain protection measures with regard to foot-and-mouth disease in Greece (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  animal product;  Europe;  agricultural activity;  processed agricultural produce
 Date Published: 1996-01-03

 Avis juridique important|31996D000596/5/EC: Commission Decision of 13 December 1995 repealing Decision 94/514/EC concerning certain protection measures with regard to foot-and-mouth disease in Greece (Text with EEA relevance) Official Journal L 001 , 03/01/1996 P. 0012 - 0012COMMISSION DECISION of 13 December 1995 repealing Decision 94/514/EC concerning certain protection measures with regard to foot-and-mouth disease in Greece (Text with EEA relevance) (96/5/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2), and in particular Article 10 thereof,Having regard to Council Directive 89/662/EEC of 11 December 1989, concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (3), as last amended by Directive 92/118/EEC, and in particular Article 9 thereof,Whereas following the outbreaks of foot-and-mouth disease in Greece during 1994, the Commission adopted Decision 94/514/EC of 8 August 1994, concerning certain protective measures with regard to foot-and-mouth disease in Greece (4), as last amended by Decision 95/22/EC (5);Whereas the outbreaks were controlled, as a result of the measures introduced and the action taken by the Greek authorities;Whereas an examination of the data on clinical and serological surveillance and the epidemiological enquiry indicates that the virus has been eliminated from Greece;Whereas, therefore, it is necessary to repeal Decision 94/514/EC;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Decision 94/514/EC is repealed.Article 2 Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof.Article 3 This Decision is addressed to the Member States.Done at Brussels, 13 December 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 224, 18. 8. 1990, p. 29.(2) OJ No L 62, 15. 3. 1993, p. 49.(3) OJ No L 395, 30. 12. 1989, p. 13.(4) OJ No L 206, 9. 8. 1994, p. 16.(5) OJ No L 32, 11. 2. 1995, p. 24.